DETAILED ACTION
This communication is in response to the claims filed on 03/26/2019. 
Application No: 16/336,872.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
John Cao on September 03, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
(Currently Amended) A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle (ADV), the method comprising:
receiving a plurality of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses;

synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds,
wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 

(Original) The method of claim 1, wherein synchronizing the RGB image with the point clouds to obtain RGB point clouds comprises:
for each point cloud, determining a timestamp of the point cloud;
locating a RGB image from the plurality of RGB images that has a timestamp within a temporal threshold of the timestamp of the point cloud; and
associating the RGB image with the point cloud by associating one or more pixels with one or more points of the point cloud. 

(Original) The method of claim 2, wherein extracting features from the RGB point clouds comprises extracting features based on contextual and spatial information from both the RGB image and the associated point clouds.

(Canceled) 

(Original) The method of claim 1, wherein registering the point clouds based on the extracted features comprising applying an optimization algorithm to the plurality of cloud points.

(Original) The method of claim 5, wherein the optimization algorithm comprises an iterative closest point (ICP) algorithm.

(Original) The method of claim 5, further comprising applying a RANSAC algorithm to the extract features for outlier features.

(Original) The method of claim 1, further comprising registering the point clouds for a points-based registration based on RGB point clouds.

(Original) The method of claim 1, wherein the points-based registration comprises applying an RGB-based ICP algorithm to the registered point clouds, wherein RGB information is integrated into a cost function of the ICP algorithm.

(Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving a plurality of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses;
receiving a plurality of RGB images from one or more image capturing sensors of the ADV;
synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds, wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 

(Original) The non-transitory machine-readable medium of claim 10, wherein synchronizing the RGB image with the point clouds to obtain RGB point clouds comprises:
for each point cloud, determining a timestamp of the point cloud;
locating a RGB image from the plurality of RGB images that has a timestamp within a temporal threshold of the timestamp of the point cloud; and
associating the RGB image with the point cloud by associating one or more pixels with one or more points of the point cloud. 

(Original) The non-transitory machine-readable medium of claim 11, wherein extracting features from the RGB point clouds comprises extracting features based on contextual and spatial information from both the RGB image and the associated point clouds.

(Canceled) 

(Original) The non-transitory machine-readable medium of claim 10, wherein registering the point clouds based on the extracted features comprising applying an optimization algorithm to the plurality of cloud points.

(Original) The non-transitory machine-readable medium of claim 14, further comprising applying a RANSAC algorithm to the extract features for outlier features.

(Currently Amended) A data processing system, comprising:
a processor; and

receiving a plurality of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses;
receiving a plurality of RGB images from one or more image capturing sensors of the ADV;
synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds, wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 

(Original) The system of claim 16, wherein synchronizing the RGB image with the point clouds to obtain RGB point clouds comprises:
for each point cloud, determining a timestamp of the point cloud;
locating a RGB image from the plurality of RGB images that has a timestamp within a temporal threshold of the timestamp of the point cloud; and
associating the RGB image with the point cloud by associating one or more pixels with one or more points of the point cloud. 

(Original) The system of claim 17, wherein extracting features from the RGB point clouds comprises extracting features based on contextual and spatial information from both the RGB image and the associated point clouds.

(Canceled) 

(Original) The system of claim 16, wherein registering the point clouds based on the extracted features comprising applying an optimization algorithm to the plurality of cloud points.

(Original) The system of claim 20, further comprising applying a RANSAC algorithm to the extract features for outlier features.


***
 
Reasons for allowance
Claims 1-3, 5-12, 14-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle (ADV), the method comprising:
receiving a plurality of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses;

synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds,
wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 

The representative claim 10 distinguish features are underlined and summarized below:
 	A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving a plurality of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses;
receiving a plurality of RGB images from one or more image capturing sensors of the ADV;
synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds, wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 

The representative claim 16 distinguish features are underlined and summarized below:
A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including:
receiving a plurality of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses;
receiving a plurality of RGB images from one or more image capturing sensors of the ADV;
synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds, wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 10 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of PACALA, Chen and NARANG teach following:
 	PACALA (US 20180329066 A1) teaches that methods and systems can augment 360 degree panoramic LIDAR results (e.g., from a spinning LIDAR system) with color obtained from color cameras. A color-pixel-lookup table can specify the correspondence between LIDAR pixels (depth/ranging pixels) and color pixels, which may be done at different viewing object distances. The operation of the color cameras can be triggered by the angular positions of the LIDAR system. For example, a color image of a particular camera can be captured when the LIDAR system is at a particular angular position, which can be predetermined based on properties of the cameras (e.g., shutter speed). Alternatively or in addition, a common internal clock can be used to assign timestamps to LIDAR and color pixels as they are captured. The corresponding color pixel(s), e.g., as determined using a color-pixel-lookup table, with the closest timestamp can be used for colorization.

Chen (US 20170039436 A1) teaches that Point cloud data is received and a ground plane is segmented. A two-dimensional image of the segmented ground plane is generated based on intensity values of the segmented ground plane. Lane marking candidates are determined based on intensity within the generated two-dimensional image. Image data is received and the generated two-dimensional image is registered with the received image data. Lane marking candidates of the received image data are determined based on the lane marking candidates of the registered two-dimensional image. Image patches are selected from the two-dimensional image and from the received image data based on the determined lane markings. Feature maps including selected image patches from the registered two-dimensional image and received data are generated. The set of feature maps are sub-sampled, and a feature vector is generated based on the set of feature maps. Lane markings are determined from the generated feature vector. 
 
NARANG (US 20180204338 A1) teaches a system for registering a three dimensional map of an environment includes a data collection device, such as a robotic device, one or more sensors installable on the device, such as a camera, a LiDAR sensor, an inertial measurement unit (IMU), and a global positioning system receiver. The system may be configured to use the sensor data to perform visual odometry, and/or LiDAR odometry. The system may use IMU measurements to determine an initial estimate, and use a modified generalized iterative closest point algorithm by examining only a portion of scan lines for each frame or combining multiple feature points across multiple frames. While performing the visual and LiDAR odometries, the system may simultaneously perform map registration through a global registration framework and optimize the registration over multiple frames.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds,
wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 


PACALA teaches that methods and systems can augment 360 degree panoramic LIDAR results with color obtained from color cameras; but failed to teach one or more limitations, including, 
 synchronizing the RGB images with the point clouds to obtain RGB point clouds;
extracting features from the RGB point clouds, the features including contextual and spatial information of the RGB point clouds; 
registering the RGB point clouds based on the extracted features; and
generating a point cloud map based on the registration of the RGB point clouds,
wherein contextual information includes color pattern and complexity of color pattern of the features, wherein spatial information includes information about location of points of the features. 

Chen and NARANG alone or in combination failed to cure the deficiency of PACALA.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 


The present invention provides an improved method for operating autonomous vehicles More particularly, relate to a RGB (red green blue) point clouds based map generation system for autonomous driving vehicles.
 Further, Motion planning and control are critical operations in autonomous driving. However, conventional motion planning operations estimate the difficulty of completing a given path mainly from its curvature and speed, without considering the differences in features for different types of vehicles. Same motion planning and control is applied to all types of vehicles, which may not be accurate and smooth under some circumstances.
High-definition (HD) three dimensional (3D) point cloud map is important for autonomous vehicles, and a point cloud registration system is central to construction of a HD 3D point cloud map from point clouds data. A HD 3D point cloud map with high accuracy is key to motion planning for an autonomous driving vehicle (ADV). In order to ensure high accuracy, it is desirable to evaluate the point cloud map for ghosting effects. The Embodiments of the present disclosure cure above described problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645